DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claim 1 is noted.

Response to Arguments
Applicant's arguments filed 26 October 2022 have been fully considered but they are not persuasive.
Applicant argues that there is no disclosure of a “fossil-based feedstock containing metallic impurities and reactive components” in Reid, wherein Reid discloses “used oil” and “especially lubricating oils.” Applicant further argues that Reid does not disclose the residue fraction containing “reacted metallic impurities.”
The office respectfully disagrees. Reid explicitly discloses the used oil feedstock containing metals, sulfur, nitrogen, phosphorus, halogen, and PCB (Table 1), which is within the scope of the claimed “fossil-based feedstock containing metallic impurities and reactive components.” Insofar as Applicant may be attempting to distinguish based on recitation of “recycled fossil-based feedstock” in the claims, the office notes that used oil is wholly in line with what Applicant describes as “recycled fossil-based feedstock” (see p. 1, lines 19-26; p. 3, lines 8-10). Additionally, Reid discloses that the heat treatment causes the majority of phosphorus compounds and sludge precursors to form (i.e. react) high boiling point materials which essentially all go with the residue during the distillation step (see col. 6, lines 2-3 and 51-61).
Applicant argues that Reid discloses that its distillate is passed through a guard bed of activated material, whereas there is no such requirement in the presently claimed method.
This argument is not found persuasive. The instant claims are directed to a method comprising and are therefore open-ended and do not exclude additional, unrecited steps.
Applicant argues that Reid does not disclose a catalytic cracking step.
The office has acknowledged this. Liang is cited as a modifying reference teaching a catalytic cracking step and the advantages thereof.
Applicant argues with respect to the amended pressure range limitation that the application as-filed describes that “an elevated pressure during the heat treatment step can avoid the evaporation tendency and thus ensure an efficient heat treatment.” Applicant’s position is that this is opposite to what is disclosed in Reid, wherein Reid teaches that requiring higher pressure is less than desirable.
This argument is not found persuasive. Applicant has not established criticality or unexpected results associated with claimed pressure range. A mere statement in the specification is insufficient to provide the evidence necessary to establish such. The office maintains the position that pressure conditions are optimizable for a person of ordinary skill in the art in light of the Reid disclosure (i.e. based on the characteristics of the feedstock, including the water and/or fuel content – see col. 1, lines 16-20). The office reiterates that Reid cautions against pressures that are higher “than desirable” (emphasis added) (col. 1, lines 19-20), but there is no indication that the threshold for what is undesirable is the pressure condition(s) represented by claim 1.
Applicant argues that Reid’s heat soaking step also mentions long residence time.
In response, the office notes that Reid’s heat soaking time (15-120 minutes) is within the claimed range (see col. 6, lines 2-5) and therefore this argument is unpersuasive.
Applicant argues that a person of ordinary skill in the art would have been prompted to not use high temperatures such as 340°C. Applicant emphasizes that the present invention teaches the use of elevated pressure with the possibility to use high temperature exceeding 330°C and the possibility to use short residence time. 
While the office agrees with the basis of this argument (as noted in the Interview Summary and the amendment suggested by the examiner), i.e. that Reid teaches away from heat soaking at high temperatures, e.g. above 340°C, this is not reflected in the instant claims. Yes, the temperature may be high, but it is not required to be. The temperature conditions disclosed in Reid (300 to 320°C) are completely within those claimed (at least 290°C). Accordingly, given that this argument is not in line with the scope of the claims, it is unpersuasive.
To summarize, the temperature and residence time conditions of the heat treatment in Reid are within those claimed. The only operating condition Reid does teach in line with the claims is pressure. The office maintains the position that optimization of the pressure is within the realm of routine experimentation for a person of ordinary skill in the art. Applicant has not established criticality or unexpected results commensurate in scope with the claims as currently presented.
Applicant reiterates their position regarding improperly combining the references (Reid and Liang), but offers no additional supporting arguments.
Accordingly, the office maintains that the combination of references is proper for the same reasons discussed in the previous office action (par. 14-16).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-12, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al (US 4,512,878) in view of Liang (CN 101475870A).
Liang is cited from the English machine translation.
Regarding claims 1 and 10-12, Reid discloses a method comprising:
subjecting a recycled fossil-based feedstock (used lubricating oil or ULO) containing metallic impurities and reactive components to a heat treatment (heat soaking) (see col. 1, lines 5-9; Table 1, which discloses properties of used oil feedstocks, including metals, sulfur, nitrogen, halogen, and PCB, i.e. “metallic impurities and reactive components”);
evaporating (distilling) the heat-treated feedstock to produce a distillate and a residue fraction containing reacted metallic impurities of the recycled fossil-based feedstock (see col. 1, lines 10-11; col 6, lines 2-3 and 51-61, which discloses that heat treatment causes the majority of the phosphorus compounds and sludge precursors to form (i.e. react) high boiling point materials which essentially all go with the residue during the distillation step; Tables 5, 6 & 8); and
hydrotreating the distillate to produce a hydrotreated distillate (see col. 1, lines 14-15).
Heat treatment is carried out at a temperature of 300 to 320°C for 15 to 120 minutes (see col. 5, line 67 – col. 6, line 5), within the claimed ranges.
Reid does not disclose carrying out heat treatment at a pressure of 2.0 bar or more. However, Reid does suggest there is relationship between the water and fuel content of the used oil and the pressure at which the heat treatment is carried out (see col. 1, lines 16-20). Therefore, the office is of the position that a person of ordinary skill in the art would determine a suitable pressure for carrying out the heat treatment step by routine optimization and with a reasonable expectation of success, depending on the characteristics of the feedstream. Absent a showing of criticality or unexpected results, the claimed pressure range is not considered to patentably distinguish the instant claims over the cited prior art.
Reid does not disclose a catalytic cracking step in the presence of a solid acid catalyst.
Liang discloses a method for producing gasoline and diesel fuel by catalytic cracking of waste lubricant oil in the presence of a solid acid catalyst (e.g. ZSM-5) (see Abstract; p. 2, paragraph beginning “The catalyzer”). Liang discloses that recycling of waste lubricant oil in this manner, i.e. by subjecting to catalytic cracking to produce fuels, has the advantage of alleviating the problem of non-renewable petroleum resource scarcity (see p. 2, first paragraph). 
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Reid by including a catalytic cracking step, as suggested by Liang, to produce valuable fuels, such as gasoline and diesel. By applying the hydrotreated distillate produced in the Reid process to the catalytic cracking step of Liang, the ULO has reduced contaminants prior to catalytic cracking (see Table 13 of Reid).
Liang discloses a cracking temperature of between 250 and 500°C (p. 2, paragraph beginning “This method”). The office notes that the upper limit of the cracking temperature of Liang is slightly below the claimed lower limit. However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Absent a showing of criticality or unexpected results associated with the claimed temperature range, the slight difference in operating temperature is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 2, Reid discloses a pre-treatment of de-watering the ULO (see col. 2, lines 43-45).
Regarding claim 5, Reid discloses wherein the heat treatment is carried out prior to evaporating (see col. 2, lines 59-61, heat soaker followed by distillation unit).
Regarding claim 6, Reid discloses wherein evaporating is carried out at an elevated temperature (see, e.g. Table 7, 300 & 305°C), which is considered to teach the claim limitation of heat treatment carried out as part of the evaporating.
Regarding claim 7, Reid discloses wherein evaporating is carried out by distillation in a distillation column (see col. 2, lines 59-61).
Regarding claim 8, Reid discloses wherein evaporating is carried out in a thin film evaporator (see col. 6, lines 20-24).
Regarding claim 9, Liang does not disclose adding hydrogen gas to the cracking step (throughout disclosure) and therefore is considered to teach the limitations of claim 9.
Regarding claim 15, Liang discloses producing fuels (gasoline and diesel) as fractions of the cracking product (see p. 2, paragraphs beginning “This method waste” and “By method production”).
Regarding claim 21, Reid discloses wherein the heat treatment is carried out continuously prior to the evaporation step in a separate vessel (see col. 6, line 67 – col. 7, line 12, “used oil…was continuously heat soaked”). Additionally, Reid discloses wherein evaporating is carried out at an elevated temperature (see, e.g. Table 7, 300 & 305°C), which is considered to teach the claim limitation of heat treatment carried out at least partly during the evaporating.
Claims 3 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Liang, as applied to claims 1 and 2 above, in further view of Wang et al (US 2014/0115952).
Regarding claims 3 and 16, Reid in view of Liang does not disclose catalytic cracking a feed additionally comprising a biomass feed component.
In this regard, reference is drawn to Wang, which is directed to catalytic cracking of biomass. Cracking of biomass is desirable because it is a renewable source for the production of liquid fuels (see [0004]-[0005]). In particular, Wang discloses catalytic cracking of biomass preferably includes co-feeding a hydrocarbon feed, which may be any hydrocarbon feed known to the skilled person to be suitable as a feed for a catalytic cracking unit (see [0050]-[0052]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Reid in view of Liang by including a biomass-derived feedstock as a feed component to catalytic cracking, as suggested by Wang, given that use of biomass as a catalytic cracking feed is desirable because it is a renewable source and Wang discloses that it is preferable to crack biomass with a suitable hydrocarbon feed, wherein Liang establishes ULO as a known suitable hydrocarbon feed for catalytic cracking. 
Regarding claim 17, Wang discloses a fossil feed component to the catalytic cracking feed (see [0053]-[0054], crude oil fractions).
Regarding claim 18, Reid discloses wherein the heat treatment is carried out prior to evaporating (see col. 2, lines 59-61, heat soaker followed by distillation unit).
Regarding claim 19, Reid discloses wherein evaporating is carried out at an elevated temperature (see, e.g. Table 7, 300 & 305°C), which is considered to teach the claim limitation of heat treatment carried out as part of the evaporating.
Regarding claim 20, Reid discloses wherein evaporating is carried out by distillation in a distillation column (see col. 2, lines 59-61).
Claims 4, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Liang, as applied to claim 1 above, in further view of Wombles et al (US 2016/01300510).
Regarding claim 4, Reid in view of Liang does not disclose catalytic cracking a feed additionally comprising a fossil feed component.
Wombles, similar to Liang, discloses catalytic cracking of ULO (see [0036]). In particular, Wombles discloses that the ULO may be cracked with a fluid comprising gas oil, vacuum gas oil, FCC light cycle oil, FCC heavy cycle oil, or FCC slurry oil, i.e. fossil feed components (see [0036]). A preferred feed is vacuum gas oil, which is ideal for use when the ULO is fed to an FCC unit (see [0047]; [0052]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Reid in view of Liang by subjecting the ULO to catalytic cracking with a fossil feed component, such as vacuum gas oil, as suggested by Wombles, in order to assist in the catalytic cracking reactions.
Regarding claims 22 and 23, Reid does not disclose wherein the evaporation step is carried out in more than one stage so at least three fractions are generated or wherein the distillate from the evaporation step is subjected to a second evaporation step to provide at least one distillate fraction and at least one further residue fraction.
Wombles discloses two stages of distillation of ULO. Dehydrated ULO is sent to a first vessel 30 to flash off light hydrocarbons and produce a ULO fraction with a significant reduction in material boiling below 600°F. Second vessel (fractionator 40) separates the ULO into a light hydrocarbon stream 45, lubricant boiling range fraction 46, and residue 42. A portion of fraction 46 is recycled via line 50 (i.e. distillate subjected to a second evaporation step) (see [0049]-[0050]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Reid in view of Liang by carrying out the evaporation in at least two stages, as suggested by Wombles, in order to devolatize the ULO in a first stage and separate out a lubricant boiling range fraction having the desired boiling point range with lighter components removed. The serial distillation stages allow for enhanced separation to obtain a lubricant boiling range fraction having the desired boiling point characteristics (see [0049]-[0050]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772